Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art made of record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhao (US 2020/0336922) teaches “In some aspects, the CNN may compute kernels that represent features common to input training data, such as to classify various features relative to MIMO performance metrics or MIMO configuration strategies. In some of the aspects disclosed herein, the CNN returns probabilities (e.g., classifier outputs) for each class, and the system may select the best MIMO configuration or strategy. In some aspects, the CNN returns at least one MIMO configuration that may be used as an initial or base configuration set in a subsequent optimization step” .

Response to Arguments
Applicant's arguments filed 11/20/20 have been fully considered but they are not persuasive. 
Applicants remarks: The applicant argued on page 11 of the applicant’s remarks that:
“Nowhere does Nabetani suggest or disclose: (a) receiving output data from the classifier model indicating at least one probability value corresponding to at least one channel effect in response to providing the received packet error characteristic data as the input data to the classifier model. Rather, Nabetani merely discloses a probability of a terminal having failed to receive a frame.”
Examiners response: The examiner maintains that the claimed limitations understood within the broadest reasonable interpretation is taught by the cited art. Nabetani does teach determining a probability of a terminal having failed in reception of a frame as described in [0092]-[0093]. Nabetani shows in [0092]-[0094] that a value of the number of subframes whose check  result indicates unsuccessful (the input and packet error characteristic data as claimed), is used to determine a probability (output and probability value as claimed). This probability is compared to a criterion to determine that the communication quality is low/degraded in [0092]-[0094] (degradation and low quality can be interpreted as a channel effect as claimed). As explained above, Nabetani does more than merely disclose a probability of a terminal having failed to receive a frame. Nabetani uses failure/error information to determine a probability, and then uses the probability to determine a quality, and uses the quality to determine if a communication mode needs to be changed.

Applicants remarks: The applicant argued on page 11 of the applicant’s remarks that:
“Nowhere does Nabetani suggest or disclose: (b) performing an optimization for improving performance of DL MU-MIMO in the presence of the at least one channel effect when the at least one probability value is above a predetermined level or below the predetermined level. Rather, Nabetani merely discloses a probability of a terminal having failed to receive a frame. In addition, Kannan, Schmidt, Elsherif, and Sun do not overcome Du’s and Nabetani’s deficiencies as Kannan, Schmidt, Elsherif, and Sun do not suggest or disclose the aforementioned recitation nor does the Examiner contends that they do.”
Examiners response: The examiner maintains that the claimed limitations understood within the broadest reasonable interpretation is taught by the cited art. Nabetani shows in [0092]-[0093] determining if a criterion is satisfied by determining if a determined probability is higher than a value (for example, higher than α2 or α3). [0092]-[0094] goes on to show that if the criterion is not satisfied (low quality interpreted as channel effect), improving the performance by adjusting the MCS (Fig 8 S103 shows how MCS is treated after determining if the quality satisfies the criterion). Nabetani goes on to show DL MU-MIMO in [0038 and [0068], where improving degradation by changing the MCS is for DL MU-MIMO. As explained above, Nabetani does more than merely disclose a probability of a terminal having failed to receive a frame.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-18  are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2014/0269964), hereinafter referred to as Du in view of Nabetani (US 2017/0251392).
Regarding claim 1, Du teaches:
A method comprising: receiving, by a computing device, packet error characteristic data of a channel for a Downlink (DL) Multi-user (MU) group ([0040] notice that beamformed data is sent from AP to STAs in the multi-user group, and reports are received from the STAs including packet error rate, data throughput and/or MCS values);
Du does not specifically teach providing the received packet error characteristic data as input data to a classifier model; receiving, in response to providing the received packet error characteristic data as the input data to the classifier model, output data from the classifier model, the output data indicating at least one probability value corresponding to at least one channel effect; and performing an optimization for improving performance of DL Multi-user Multiple Input Multiple Output (MU-MIMO) in the presence of the at least one channel effect when the at least one probability value is one of the following: above a predetermined level and below the predetermined level.
Nabetani teaches providing the received packet error characteristic data as input data to a classifier model ([0092]-[0093] shows determining the number of unsuccessful receptions and using that value to determine if the quality satisfies a criterion; also see [0097] which shows that the info of reception quality is included in the ack response frame); 
receiving, in response to providing the received packet error characteristic data as the input data to the classifier model, output data from the classifier model, the output data indicating at least one probability value corresponding to at least one channel effect ([0092]-[0093] shows that the probability corresponds to a probability of the result of the frame check having resulted in NG, i.e. a packet error rate; thus the packet error rate is used to determine the probability; [0078] notice degradation due to channel aging, which can be interpreted as a channel effect); and 
performing an optimization for improving performance of DL Multi-user Multiple Input Multiple Output (MU-MIMO) in the presence of the at least one channel effect when the at least one probability value is one of the following: above a predetermined level and below the predetermined level ([0082] shows that the AP can update the MCS to improve the next round DL MU-MIMO when it is determined that a quality of a channel of respective terminals does not satisfy a criterion; and [0092] shows above/below levels to satisfy criterion).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the performance measurement as taught by Du, with the measurement and adaption of Nabetani, since such a modification would lessen and combat degradation [0004].

Regarding claim 2, 12, 17, the combined teachings of Du and Nabetani teaches:
wherein receiving the packet error characteristic data comprises receiving the packet error characteristic data comprising at least one of the following: a sounding interval; a sounding time; MU grouping information; and an overall Packet Error Rate (Du: [0040] notice that beamformed data is sent from AP to STAs in the multi-user group, and reports are received from the STAs including packet error rate, data throughput and/or MCS values).

Regarding claim 3, 13, 18, the combined teachings of Du and Nabetani teaches:
wherein receiving the packet error characteristic data comprises receiving the packet error characteristic data comprising Timed PER Bitmap (TPBMP) metrics ([0077]: Nabetani shows determining packet error based on receiving BA including a bitmap that indicates check results).
	The motivation is the same as provided in the rejection of claim 1.

Regarding claim 4, 14, the combined teachings of Du and Nabetani teaches:
wherein receiving the output data from the classifier model indicating the at least one probability value corresponding to the at least one channel effect comprises receiving the output data from the classifier model indicating the at least one probability value corresponding to the at least one channel effect comprising high Doppler shift (Nabetani: [0068] shows that degradation due to aging and Doppler variation).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 8, 15,  the combined teachings of Du and Nabetani teaches: 
wherein performing the optimization comprises performing the optimization using at least one of the following: an MU grouping module; an MU rate control module; and a Transmit (TX) beamforming module (Nabetani: [0082] shows that the AP can update the MCS to improve the next round DL MU-MIMO when it is determined that a quality of a channel of respective terminals does not satisfy a criterion; where updating a MCS is equivalent to rate control).
The motivation is the same as provided in the rejection of claim 1.

Regarding claim 11, Claim 11 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 11 is directed towards the system that corresponds to the method of claim 1.

Regarding claim 16, Claim 16 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 16 is directed towards the non-transitory computer readable medium that corresponds to the method of claim 1.

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2014/0269964), hereinafter referred to as Du in view of Nabetani (US 2017/0251392) in further view of Chendamarai Kannan et al. (US 2016/0143043)
Regarding claim 5, the combined teachings of Du and Nabetani teaches:   The method of claim 1, wherein receiving the output data from the classifier model indicating the at least one probability value corresponding to the at least one channel effect comprises receiving the output data from the classifier model indicating the at least one probability value corresponding to at the least one channel effect comprising high interference shift (Nabetani: [0068] shows that degradation SINR, which would be higher interference in comparison to the signal, and can be interpreted as high bursty interference).
The motivation is the same as provided in the rejection of claim 1.
The combined teachings do not specifically teach high bursty interference shift
Chendamarai Kannan et al. (US 2016/0143043) shows that a UE can report bursty interference back to a base station and the base station can perform link adaption or schedule change to combat the interference [0009] and [0087].


Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2014/0269964), hereinafter referred to as Du in view of Nabetani (US 2017/0251392) in further view of Schmidt (US 2015/0245358).
Regarding claim 6, the combined teachings of Du and Nabetani teaches:      
wherein receiving the output data from the classifier model indicating the at least one probability value corresponding to the at least one channel effect comprises receiving the output data from the classifier model indicating the at least one probability value corresponding to the at least one channel effect comprising at least one of the following: significant slow fading; high white noise; and high interference (Nabetani: [0068] shows that degradation SINR, which would be higher interference in comparison to the signal, and can be interpreted as high persistent interference) .
The motivation is the same as provided in the rejection of claim 1.
The combined teachings do not specifically teach high persistent interference.
Schmidt teaches high persistent interference ([0048] shows that a decreasing SINR goes with high persistent interference).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings as taught by Schmidt, since such a modification would improve communication.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2014/0269964), hereinafter referred to as Du in view of Nabetani (US 2017/0251392) in further view of Elsherif et al. (US 20160345343).
Regarding claim 7, the combined teachings of Du and Nabetani teaches
wherein receiving the output data from the classifier model indicating the at least one probability value corresponding to the at least one channel effect comprises receiving the output data from the classifier model indicating the at least one probability value corresponding to the at least one channel effect (See the rejection of claim 1).
The motivation is the same as provided in the rejection of claim 1.
The combined teachings do not specifically teach the channel effect comprising poor MU group selection.
Elsherif teaches the channel effect comprising poor MU group selection ([0004] shows PER increasing when stations are grouped with other stations in a MU-MIMO group and are incompatible).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings as taught by Elsherif, since such a modification would better group MU MIMO groups, thereby decreasing there packet error rate [0004].

Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2014/0269964), hereinafter referred to as Du in view of Nabetani (US 2017/0251392) in further view of Sun et al. (US 9,113,371)
Regarding claim 9, 19,   the combined teachings of Du and Nabetani teaches: 
wherein providing the received packet error characteristic data as the input data to the classifier model comprises providing the received packet error characteristic data as the input data to the classifier model (See rejection of claim 1).

The combined teachings do not specifically teach wherein the classifier model was previously trained by correlating training inputs with a known introduced training channel effect in an isolated environment.
Sun teaches wherein the classifier model was previously trained by correlating training inputs with a known introduced training channel effect in an isolated environment (fig 5, notice getting initial training samples for classification).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings as taught by Sun ,since such a modification would increase network throughput (abstract).

Regarding claim 10, 20, the combined teachings of Du and Nabetani teaches: 
wherein providing the received packet error characteristic data as the input data to the classifier model comprises providing the received packet error characteristic data as the input data to the classifier model (See rejection of claim 1).
The motivation is the same as provided in the rejection of claim 1.
The combined teachings do not specifically teach wherein the classifier model was previously trained while being used in a deployed network.
Sun teaches wherein the classifier model was previously trained while being used in a deployed network (See fig 6 that shows training samples and samples for input for classification).
It would have been obvious to one of the ordinary skill in the art at the time of the invention was disclosed to modify the combined teachings as taught by Sun ,since such a modification would increase network throughput (abstract).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/CHRISTOPHER P GREY/Primary Examiner, Art Unit 2411